DETAILED ACTION
This is non-final office action on the merits in response to the application filed on 09/08/2020.
Claims 47-48, 53-54 and 62-64 are canceled. 
Claims 42-46, 49-52, 55-61 and 65-66 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument and Amendment
Rejection under 35 USC § 112:
The examiner has carefully reviewed applicant argument. Previous 112 rejections has been withdrew based on applicant’s amendments. 
Rejection under 35 USC § 101:
The applicant asserts that the claim is subject matter eligible because the claim incorporating a specific rules and limited to a specific process, the examiner respectfully disagrees. The claim recites a mental process where based on two criteria to choose a payment verification method, which is observation, evaluation and judgement and can be done by human mentally and/or manually. Payment verification is also abstract idea of certain method of organizing human activity. The combined used of abstract idea is also an abstract idea. In addition, the additional element of cryptocurrency blockchain network, first and second devices is merely use a computer as a tool to implement the abstract idea. 

Rejection under 35 USC § 103:
Applicant’s arguments with respect to claim(s) 42 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 42-46, 49-52, 55-61 and 65-66 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 42 and 60 recites “determining, by the first device, whether an amount of time it takes for a cryptocurrency transaction message received from the second device to be confirmed by the cryptocurrency blockchain network exceeds an amount of time to complete a cryptocurrency transaction with the second device”, 
Regarding Claims 42 and 60, in addition, since the specification does not have written description for “determining, by the first device, whether an amount of time it takes for a cryptocurrency transaction message received from the second device to be confirmed by the cryptocurrency blockchain network exceeds an amount of time to complete a cryptocurrency transaction with the second device”, the steps of “verifying the cryptocurrency…” and “waiting for the cryptocurrency…” are also rejected as these steps are contingent on the “determining whether an amount of time it takes …”. Claims 59 and 61 is rejected based on the same scope. The dependent claims of the above claims are rejected as they depend on the above claims. 
Claim 42 and 60 recites “determining, by the first device, whether the first device trusts the second device”, the specification failed to provide a written description of how the determination is performed. Claims 59 and 61 is rejected based on the same scope. The dependent claims of the above claims are rejected as they depend on the above claims. 
Regarding Claims 42 and 60, in addition, since the specification does not have written description for “determining, by the first device, whether the first device trusts the second device”, the steps of “providing the requested resource…”, “verifying the cryptocurrency….” and “waiting for the cryptocurrency….” are also rejected as these steps are contingent on the “determining, by the first device, whether the first device trusts the second device
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 42-46, 49-52, 55-61 and 65-66 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 42 and 60 recites steps “providing the requested resource…”, “verifying the cryptocurrency….” and “waiting for the cryptocurrency….”, that are conditional. The claim also recites “granting the request resource …in response…the request is authorized”. It is not clear if when providing the requested resource, why and how a second granting requested resource steps is performed. In addition, If the point of the claim is to provide the requested resources in response to determining that the first device trusts the second device, the only step that is required is determining whether the first device trusts the second device. The other steps that are performed in case when the first device does not trust the second device occur in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 42-46, 49-52, 55-61 and 65-66 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
In the instant case, claims 42-46, 48-52, 55-59 and 65-66 are directed to methods, claims 60-61 are directed to systems comprising a memory and a processor. Therefore, these claims fall within the four statutory categories of invention.
The claim(s) recite(s) mental process. Specifically, the claims recite “identifying, by a ….., itself to …. in a … discovery process …; receiving by the … in the … from the … a request for a resource controlled by the …; determining, by the …, whether the … trusts the second device; determining, by the …, whether an amount of time it takes for a … transaction message received from the … to be confirmed by the … exceeds an amount of time to complete a … transaction with the …; determining by the … whether the request is authorized; wherein the determining by the …. whether the request is authorized comprises: receiving from the … a … transaction message indicative of a payment; and verifying credibility of the cryptocurrency transaction message, wherein verifying the credibility of the cryptocurrency transaction message comprises: performing randomly at least once in N transactions, wherein N is an integer greater than or equal to 2, either: verifying the … transaction message with …. associated with the …, or waiting for the …. transaction message to be confirmed by the …; and for other transactions, …. of the … to the … without further verifying the credibility of the … transaction message, in response to the determining that the … trusts the …; verifying the …. transaction message with the …. associated with the … without waiting for the …. transaction message to be confirmed by the …., in response to both the determining that the …. does not trust the …. and the determining that the amount of time it takes for the …. transaction 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as providing the requested resource and granting requested resource is merely transmitting data, the additional element(s) of the claim(s) such as the use of first device, second device, constrained application protocol, network, cryptocurrency network merely use(s) a computer as a tool to perform an abstract idea. Specifically, first device, second device, constrained application protocol, network, cryptocurrency network perform(s) the steps 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of first device, second device, constrained 
Dependent claims 43-44 merely introduce a constrained device to perform the abstract idea and does not improve the method or the device. Claim 45 performs another mental process to checking plausibility. Claims 45-46, 49-52 and 58 are merely transmitting notifications/messages and does not improve the method. Claims 55-57 merely sending transaction data. Claim 65 further describes verifying transaction. Claim 66 further describes communication protocol between devices and does not improve the method or the communication protocol. The dependent claims merely elaborate on the abstract idea identified in the independent claims but do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 42-46, 49-52, 55-61 and 65-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schibuk (US 2009/0132813 A1; hereinafter, "Schibuk"), and further in view of Van Bosch et al. (US 20080313079 A1; hereinafter, "Van Bosch") and Tsudik et al. (US 20120130905 A1; hereinafter, "Tsudik") and Ode (US 20070150385 A1; hereinafter, "Ode")and Wikipedia: Bitcoin network [online], archived 3 March 2014; hereinafter, Wikipedia.
With respect to claim 42 and 60:
Schibuk teaches a method comprising:
receiving by the first device in the […] network from the second device a request for a resource controlled by the first device; (In process 2730 the user approaches a micro-payment device, for example parking meter 2742, to initiate a transaction. As the user approaches, the phone 1012 and device 2742 then establish a communications link using a wireless technology, such as Bluetooth. A parking meter 2742 may accept coins or wirelessly deduct payments from several phones 1012. See at least Paragraph [0205] and [0207])
and determining by the first device whether the request is authorized; wherein the determining by the first device whether the request is authorized comprises: receiving from the second device a […] transaction message indicative of a payment; (A parking meter 2742 may accept coins or wirelessly deduct payments from several phones 1012 by storing payment tokens (obtained by whatever method). Throughout the day, records of transactions are stored inside the meter. In process 2760 she may wirelessly transfer the transaction log and payment tokens to her own phone (in the manner described herein), thereby `emptying` the meter of its virtual money. See at least Paragraph [0207]).
and verifying credibility of the […] transaction message. 
granting the requested resource to the second device in response to the determining by the first device that the request is authorized. (The meter decides whether to honor the transaction, and a record is generated. (We discuss in further detail below criteria for honoring the transaction.) Both the phone 1012 and device 2742 store a record of the transaction, as indicated in FIG. 27. If the transaction is successful a billing record will be established on the meter's memory and on the phone and the available amount on the phone of credit for future charges is reduced. See at least Paragraph [0205])

Schibuk does not teach the following limitations, however, Van Bosch teaches:
determining, by the first device, whether the first device trusts the second device; providing the requested resource of the first device to the second device without further verifying the credibility of the cryptocurrency transaction message, in response to the determining that the first device trusts the second device. 
verifying the cryptocurrency transaction message with the first remote cryptocurrency wallet associated with the first device without waiting for the cryptocurrency transaction message to be confirmed by the cryptocurrency blockchain network, in response to both the determining that the first device does not trust the second device […]. (Additionally, the point of sale terminal also receives the second code and the second authentication code from trusted party, e.g. trusted party 140. After receiving, the point of sale terminal compares the first code to the second code and the first authentication code to the second authentication code for approving the transaction. See at least Paragraph [0077])
waiting for the cryptocurrency transaction message to be confirmed by the cryptocurrency blockchain network, in response to the determining that the first device does not trust the second device, […].(Alternatively, if the amount of the transaction is high, steps 715 to 795 are repeated in the same order as described for FIG. 7. In this case, the point sale terminal requires the user of the wireless communication device to provide the first code and the first authentication code. For example, if the point of sale terminal or trusted party detects multiple moderately priced transactions or multiple highly priced transactions within a short time, the point of sale terminal or the trusted party requires the completion of steps 715 to 795 in the same order as described for FIG. 7. In this case, the point sale terminal requires the user of the wireless communication device to provide the first code and the first authentication code. In one embodiment of the present invention, the point of sale terminal, e.g. point of sale terminal 150, receives the first code and the first authentication code from the wireless 
It have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Schibuk to verifying transaction based on the transaction amount as disclosed by Van Bosch to selecting among verifying options based on a set of criteria to improve transaction speed and security as Van Bosch suggests in Paragraph [0002] – [0005]. 

Schibuk in view of Van Bosch does not teach the following limitations, however, Tsudik teaches:
identifying, by a first device, itself to a second device in a device discovery process over a […] network. 
determining, by the first device, whether an amount of time it takes for a cryptocurrency transaction message received from the second device to be confirmed by the cryptocurrency network exceeds an amount of time to complete a cryptocurrency transaction with the second device. verifying credibility based on whether the amount of time it takes for the cryptocurrency transaction message received from the second device to be confirmed by the cryptocurrency network exceeds the amount of time to complete the cryptocurrency transaction with the second device. (Initiating a countdown for a predetermined duration; aborting communication with the reader if the user deems that the selected extracted and displayed transaction information is incorrect, or if the countdown ends. See at least Paragraph [0032])
[…]in response to the determining that the amount of time it takes for the cryptocurrency transaction message to be confirmed by the cryptocurrency blockchain network does/does not exceed the amount of time to complete the cryptocurrency transaction with the second device. (Initiating a countdown for a predetermined duration; aborting communication with the reader if the user deems that the selected extracted and displayed transaction information is incorrect, or if the countdown ends. See at least Paragraph [0032]). Van Bosch teaches verify transaction locally when risk is lower and sending transaction to server for more secure verification. It would be obvious to sending the transaction to server based on the internet condition to improve the flexibility and security.


Schibuk in view of Van Bosch and Tsudik does not teach performing randomly at least once in N transactions, wherein N is an integer greater than or equal to 2, either: verifying the cryptocurrency transaction message with a first remote cryptocurrency wallet associated with the first device, or waiting for the cryptocurrency transaction message to be confirmed by the cryptocurrency blockchain network, however, Tsudik teaches performing randomly at least once in N transactions, wherein N is an integer greater than or equal to 2, either: verifying the cryptocurrency transaction message with a first remote cryptocurrency wallet associated with the first device, or waiting for the cryptocurrency transaction message to be confirmed by the cryptocurrency blockchain network. (In preferred embodiments, the following selection controls are provided on the main report-selection control: Ordinal selection, for example, highlight every Nth record or a data subset thereof, where N is a user-entered value. See at least Paragraph [0022] –[0039]). As stated in Paragraph [0070] of filed specification, performing more secure verification once in N transactions is one of a set of criteria. It have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Schibuk in view of Van Bosch and Tsudik to set more criteria as disclosed by Ode.

cryptocurrency network and transaction. However, Wikipedia teaches cryptocurrency network and transaction. (Users send bitcoins, the unit of currency, by broadcasting digitally signed message to the network using Bitcoin wallet software. See at least the first paragraph.) It have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Schibuk in view of Van Bosch and Tsudik and Ode for known cryptocurrency transaction as disclosed by Wikipedia to improve security for cryptocurrency transaction. 
Claim 59, a method with the same scope as the method in claim 42, is rejected.
Claim 60, a system with the same scope as the method in claim 42, is rejected.
Claim 61, a system with the same scope as the method in claim 42, is rejected.
With respect to claim 43 and 44:
Tsudik further teaches wherein the first and the second device is a constrained device. (In another embodiment the illustrated embodiment includes a method for securing the communication of a wireless, interface -constrained device with a reader including the steps of: providing the wireless, interface -constrained device with a timer, passive display and a user-controlled input. In another embodiment the illustrated embodiment includes a wireless, interface -constrained device for securing communication with a reader. See at least Paragraph [0032] [0038])
With respect to claim 45:
Schibuk further teaches wherein the requested resource is granted responsively to positively checking the plausibility of the cryptocurrency transaction message. (The user makes a selection checking the plausibility” may refer to checking anything with the transaction message. It have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to check transaction message before granting to improve security.
With respect to claim 46:
Schibuk further teaches further comprising informing the cryptocurrency network of the cryptocurrency transaction message after the granting of the requested resource to the second device. (She may then return with the log, along with logs from other parking meters 2742, to a central location for batch uploading. Or, if the credit network is available from her phone, she may upload the logs and tokens to a credit card data network 2722 directly. See at least Paragraph [0207]).
With respect to claim 48:
Schibuk further teaches wherein the verifying of the credibility of the cryptocurrency transaction message comprises requesting a transaction confirmation from a first cryptocurrency wallet associated with the first device. (In process 2750 the phone transmits records of its micro-payment transactions to the credit company, and receives updates to the credit data and certificate verification. Once both sets of logs have been uploaded to the credit card data 
With respect to claim 49:
Schibuk further teaches wherein the informing of the cryptocurrency blockchain network is performed by the first cryptocurrency wallet. (She may then return with the log, along with logs from other parking meters 2742, to a central location for batch uploading. Or, if the credit network is available from her phone, she may upload the logs and tokens to a credit card data network 2722 directly. See at least Paragraph [0207]). 
With respect to claim 50:
Wikipedia further teaches wherein the second device obtains the cryptocurrency transaction message from a second cryptocurrency wallet associated with the second device. (Other less resource intensive Bitcoin wallets have been developed, including mobile apps for iOS or Android devices. See at least Paragraph Software wallets). It have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Schibuk with the technique of developing bitcoin wallet on mobile apps as disclosed by Wikipedia to have a mobile cryptocurrency wallet apps in the phone and receive transaction message to improve user’s experience.
With respect to claim 51:
Schibuk further teaches wherein the second device notifies the second cryptocurrency wallet whether the resource was successfully obtained. (If the transaction is successful a billing record 
With respect to claim 52:
Schibuk further teaches wherein the informing of the cryptocurrency blockchain network is performed by the first cryptocurrency wallet or by the second cryptocurrency wallet associated with the second device. (When the credit card data network 2722 is available again, phone 1012 must reconcile its transactions with the credit company 2724 so that the user's account may be debited. She may then return with the log, along with logs from other parking meters 2742, to a central location for batch uploading. Or, if the credit network is available from her phone, she may upload the logs and tokens to a credit card data network 2722 directly. See at least Paragraph [0206] and [0207]).
With respect to claim 55:
Schibuk further teaches wherein the first device provides the second device with first payment particulars. (A parking meter 2742 sends a message indicating how much each increment of time costs, and the user makes a selection of how much time to purchase. See at least Paragraph [0205]). 
With respect to claim 56:
Tsudik further teaches wherein the first device provides the second device with the first payment particulars in the device discovery process. (The secure device pairing protocol is illustrated as follows. [0092] 1. DERT 12 generates and displays a sufficiently long, e.g., 6-9 digit, pass code (in decimal). [0093] 2. The software interface on the other device prompts the user 
With respect to claim 57:
Schibuk further teaches wherein the first payment particulars comprise any of: a first wallet address; a public key associated with the first wallet; a quality of available resource; a quantity of available resources; and a price for obtaining the requested resource. (The system of the relying party may include one of: a vending machine, a parking meter, an electronic toll collection system, a physical access system, and a magnetic stripe reader. As the user approaches, the phone 1012 and device 2742 then establish a communications link using a wireless technology, such as Bluetooth. A parking meter 2742 sends a message indicating how much each increment of time costs, and the user makes a selection of how much time to purchase. See at least Paragraph [0010] and [0205]).
With respect to claim 58:
Wikipedia further teaches wherein the cryptocurrency transaction message is a broadcast event in the cryptocurrency blockchain network. (The Bitcoin network is a peer-to-peer payment network that operates on a cryptographic protocol. Users send bitcoins, the unit of currency, by broadcasting digitally signed messages to the network using Bitcoin wallet software. A bitcoin is a currency object. See at least the first paragraph and Paragraph Transaction).
With respect to claim 65:
Van Bosch further teaches wherein performing either the providing the requested resource of the first device to the second device without further verifying the credibility of the cryptocurrency transaction message, the verifying the cryptocurrency transaction message with the first remote cryptocurrency wallet associated with the first device, or the waiting for the cryptocurrency transaction message to be confirmed by the cryptocurrency network, further depends on a type of resource being authorized, an amount of earlier transactions with the second device, or one or more resource constraints associated with the first or second device. (Additionally, if the point of sale terminal and/or trusted party detects some suspicious activity, e.g. transactions made in multiple states in a short time, steps 715 to 795 are repeated in the same order as described for FIG. 7. For example, if the point of sale terminal or trusted party detects multiple moderately priced transactions or multiple highly priced transactions within a short time, the point of sale terminal or the trusted party requires the completion of steps 715 to 795 in the same order as described for FIG. 7. In this case, the point sale terminal requires the user of the wireless communication device to provide the first code and the first authentication code. In one embodiment of the present invention, the point of sale terminal, e.g. point of sale terminal 150, receives the first code and the first authentication code from the wireless communication device, e.g. wireless communication device 110. Additionally, the point of sale terminal also receives the second code and the second authentication code from trusted party, e.g. trusted party 140. After receiving, the point of sale terminal compares the first code to the second code and the first authentication code to the second authentication code for approving the transaction. See at least Paragraph [0082]-[0083]).
With respect to claim 66:
wherein at least one of the following processes is implemented using a constrained application protocol: identifying by the first device to the second device in the device discovery process; receiving by the first device in the network from the second device the request for the resource controlled by the first device; receiving from the second device the cryptocurrency transaction message indicative of a payment; or granting the requested resource to the second device. (In another embodiment the illustrated embodiment includes a method for securing the communication of a wireless, interface -constrained device with a reader including the steps of: providing the wireless, interface -constrained device with a timer, passive display and a user-controlled input. In another embodiment the illustrated embodiment includes a wireless, interface -constrained device for securing communication with a reader. Consider now secure device pairing. Our protocol for bootstrapping a secure communication channel between (i.e., pairing) DERTs 12 and more powerful computing devices--such as laptops or cell-phones--is based on the "Copy" pairing technique described above. This technique entails the following additional assumption:--DERT 12 can generate short random pass codes for the purpose of device pairing and can run secret based key agreement protocols. See at least Paragraph [0032][0038][0090]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZESHENG XIAO whose telephone number is (571)272-6627.  The examiner can normally be reached on 8:30-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.X./Examiner, Art Unit 3685                                                                                                                                                                                                        
 /STEVEN S KIM/ Primary Examiner, Art Unit 3685